Citation Nr: 1229120	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-45 414	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin condition, to include psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2012, the Veteran testified at a hearing before the Board sitting at the RO in St. Louis, Missouri.  At the hearing, the Veteran submitted additional evidence to the Board in the form of a statement from his wife.  He waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The Veteran asserts that he has a skin condition, currently diagnosed as psoriasis, as a result of his active military service.  Specifically, he states that a rash developed under his right arm during basic military training in early 1959.  The Veteran also states that he was seen on several occasions during service to address skin rashes.  He initially sought treatment for skin problems affecting his whole body after service in approximately 2006 at the VA Medical Center (VAMC) in Marion, Illinois.  The Veteran acknowledges that there are no other available treatment records showing treatment for similar symptoms prior to the VA treatment, but he maintains that he had similar symptoms ever since service and simply did not seek treatment other than from over-the-counter medications.  In a May 2012 statement, his wife also stated that the Veteran has had rashes affecting his arms, legs, head, back, buttock, and stomach ever since she knew him in 1963.  It was only after the problems worsened did the Veteran seek treatment out of desperation.

A review of the service treatment records reveals that the Veteran was seen for a very mild recurrent skin problem on his axilla in August 1959 for which he was given topical ointment.  In May 1960, he was treated for a linear, raised, red lesion on the right axilla.  It was noted that he had a similar lesion on his left axilla.  A parasite was to be ruled out.  The Veteran was seen in the dermatology clinic in June 1960 for a lesion on the right axilla.  The diagnosis was possible linear lichen and he was treated with a topical cream.  A diagnosis of linear lichen was provided in October 1960 and the Veteran was given topical cream and lotion.  

Additionally, a March 1961 entry notes that the Veteran had a macular, pruritic rash on the right axilla.  He also had a rash in October 1961 that was thought to possibly be neurodermatitis.  Later that month, the Veteran was again seen for skin problems affecting the right axilla with a 2-year history.  It became inflamed when moist and he was treated with talcum power.  In November 1961, he sought treatment for his right axilla that itched.  The diagnosis was chronic right folliculitis.  A separation examination was conducted in January 1962.  Other than a tattoo and surgical scars, the skin portion of the examination was normal.  Despite the normal separation examination, the Veteran was treated for skin problems affecting his right axilla on no fewer than nine instances.  Thus, the evidence establishes the existence of an in-service injury or disease.

Notably, the post-service medical evidence does not show treatment for skin problems until 2006, or over 40 years after the Veteran's separation from military service.  Treatment records from the Marion VAMC show complaints of a rash not only on the axilla, but also affecting the legs, back, arms, and scalp.  These affected areas are also evident from photographs submitted by the Veteran in March 2008.  The diagnosis has varied and includes dermatitis and eczema, but more recently the skin condition has consistently been diagnosed as psoriasis.  At his hearing, the Veteran indicated that a Dr. Zang from the Marion VAMC told him the current problems are the same as those in his military service, but no such opinion is included in the treatment records from that facility.

In June 2007, the Veteran underwent a VA skin examination in connection with the claim.  The examiner provided a diagnosis of psoriasis that was manifest by a rash over the right axilla, left side of neck, right chest wall, left shoulder, both shoulders, inguinal area, and both legs below the knee.  The examiner gave the opinion that it is less likely than not that the skin problems noted in the records from the Marion VAMC are related to the Veteran's skin rash under his right arm as noted in the service treatment records.  The examiner noted that the diagnosis in November 1961 was folliculitis, there was no mention of a skin rash at the separation examination, and there are no records of follow-up until recently at the Marion VAMC with a diagnosis of psoriasis.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion."  Id.  In the present case, the opinion provided in June 2007 was not accompanied by a sufficient explanation of the opinion.  Thus, that part of the report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Here, the examiner did not explain why, in a medical sense, the current skin problems are not the same as those from service.  Moreover, the examiner appeared to rely on the fact that there are no follow-up treatment records dated between the Veteran's service and his treatment in 2006.  The Board notes that the absence of evidence is not necessarily substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Veteran and his wife acknowledged that no treatment was sought for many years, but that the symptoms were nevertheless present.  Thus, there is at least some evidence, even if not medically speaking, of problems continuing since service.

The Board finds that the current state of the evidence is not sufficient to decide the claim; thus, a remand is warranted for the AOJ to schedule the Veteran for another VA skin examination.  In addition to conducting an examination, the prospective examiner must address whether the Veteran's current skin problems had their clinical onset during, or are otherwise related to, active military service.  Consideration must be given to the service treatment records showing in-service treatment for skin problems, the lay statements regarding the continuity of symptoms since service, as well as the circumstances that the current problems affect multiple areas of the body while only the axillary area (primarily the right side) appeared to be affected during service.

It appears that the Veteran continues to receive regular treatment at the Marion VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since March 2009) from the Marion VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA skin examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify the Veteran's current skin condition(s).  In this regard, the examiner should identify all chronic skin disorders, irrespective of whether it is currently active or not.  This should be addressed based on a review of the medical evidence of record, examination of the Veteran, as well as the lay statements of record.

For each chronic skin disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, his active military service.

The examiner must consider the service treatment records showing in-service treatment for skin problems, the lay statements regarding the continuity of symptoms since service, as well as the circumstances that the current problems affect multiple areas of the body while only the axillary area (primarily the right side) appeared to be affected during service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

